 1   Katherine Carlton Robinson, Esq. (IN #31694-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: krobinson@schuckitlaw.com
 5
 6   Lead Counsel for Defendant Trans Union, LLC
     Designated Counsel for Service
 7
 8   Eileen T. Booth, Esq. (CSB #182974)
     Jacobsen & McElroy PC
 9   2401 American River Drive, Suite 100
     Sacramento, CA 95825
10   Telephone: 916-971-4100
     Fax: 916-971-4150
11   E-Mail: ebooth@jacobsenmcelroy.com

12   Counsel for Defendant Trans Union, LLC
     (Designated for service)
13
                                UNITED STATES DISTRICT COURT
14
                              EASTERN DISTRICT OF CALIFORNIA
15
                                      SACRAMENTO DIVISION
16
      DEBORAH LASQUADE,                                      )   CASE NO. 2:19-cv-01132-MCE-
17             Plaintiff,                                    )   DB
                                                             )
18           vs.                                             )
                                                             )   STIPULATION AND ORDER OF
19    EXPERIAN INFORMATION SOLUTIONS,                        )   DISMISSAL WITH PREJUDICE
      INC.; EQUIFAX INFORMATION SERVICES,                    )   AS TO DEFENDANT TRANS
20    LLC; TRANSUNION, LLC; COMENITY                         )   UNION, LLC ONLY
      BANK; USAA FEDERAL SAVINGS BANK;                       )
21    WEBBANK; CITIBANK, N.A.; SYNCHRONY                     )
      BANK; and TD BANK USA, N.A.;                           )
22                Defendants.                                )

23
            Plaintiff Deborah Lasquade (“Plaintiff”), by counsel, and Defendant Trans Union, LLC
24
     (“Trans Union”), by counsel, hereby stipulate and agree that all matters herein between them have
25
26   been compromised and settled, and that Plaintiff’s cause against Trans Union only should be

27   dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-cv-01132-MCE-DB
                                            Page 1 of 3
 1                                           Respectfully submitted,
 2
 3   Date: September 26, 2019                s/ Joseph Angelo (with consent)
                                             Joseph Angelo, Esq
 4                                           Gale Angelo Johnson & Pruett, P.C.
 5                                           1430 Blue Oaks Blvd., Suite 250
                                             Roseville, CA 95747
 6                                           Telephone: 916-290-7778
                                             Fax: 916-721-2767
 7                                           E-Mail: jangelo@gajplaw.com
 8
                                             Counsel for Deborah Lasquade
 9
10
11   Date: September 27, 2019                s/ Katherine Carlton Robinson
                                             Katherine Carlton Robinson, Esq. (IN #31694-49)
12                                             (admitted Pro Hac Vice)
                                             Schuckit & Associates, P.C.
13
                                             4545 Northwestern Drive
14                                           Zionsville, IN 46077
                                             Telephone: 317-363-2400
15                                           Fax: 317-363-2257
                                             E-Mail: krobinson@schuckitlaw.com
16
17                                           Lead Counsel for Defendant Trans Union, LLC
18
19                                           Eileen T. Booth, Esq. (CSB #182974)
                                             Jacobsen & McElroy PC
20                                           2401 American River Drive, Suite 100
                                             Sacramento, CA 95825
21                                           Telephone: 916-971-4100
                                             Fax: 916-971-4150
22                                           E-Mail: ebooth@jacobsenmcelroy.com
23                                           Local Counsel for Defendant Trans Union, LLC
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-cv-01132-MCE-DB
                                            Page 2 of 3
 1                                               ORDER
 2          Pursuant to the stipulation of the parties, all claims of Plaintiff Deborah Lasquade against
 3   Defendant Trans Union, LLC are DISMISSED, with prejudice. Plaintiff Deborah Lasquade and
 4   Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees. This case shall
 5   proceed on Plaintiff’s remaining claims.
 6          IT IS SO ORDERED.
 7   Dated: September 30, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-cv-01132-MCE-DB
                                            Page 3 of 3
